Citation Nr: 1549384	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  10-16 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an increased initial disability rating for service-connected disorders of the lacrimal apparatus (previously rated as dry eye syndrome), currently with an evaluation of 10 percent prior to June 5, 2014 and 20 percent thereafter.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to an increased disability rating for service-connected avulsion fracture of left ankle, status post left ankle sprain.

6.  Entitlement to an effective date earlier than November 6, 2013, for the award of an increased evaluation for service-connected avulsion fracture of left ankle, status post left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia: a May 2011 rating decision which denied the Veteran's claim for entitlement to service connection for right ear hearing loss and an October 2009 decision review officer (DRO) decision which assigned a 10 percent disability rating for dry eye syndrome effective December 4, 2002, subsequent to the Board's April 2009 decision granting the Veteran's claim for entitlement to service connection for dry eye syndrome.  

A hearing was held on March 7, 2013, by means of video conferencing equipment with the appellant in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The Board subsequently remanded the case for further development in April 2014.  The case has since been returned to the Board for appellate review.

In an April 2014 rating decision, the Appeals Management Center reclassified the Veteran's service-connected dry eye syndrome as "disorders of the lacrimal apparatus (previously rated as dry eye syndrome" and increased the disability rating from 10 percent to 20 percent disabling, effective June 5, 2014.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased initial disability rating remains in appellate status for both the period before and after June 5, 2014.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

The issues of entitlement to service connection for right ear hearing loss, hypertension, and an acquired psychiatric disorder, to include posttraumatic stress disorder, and entitlement to an increased disability rating and effective date earlier than November 6, 2013 for the grant of an increased evaluation for service-connected avulsion fracture of left ankle, status post left ankle sprain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected dry eye syndrome has manifested in active pathology resulting in dryness, burning sensation, and irritation requiring eye drops, but has not resulted in field loss or impairment of corrected visual acuity of worse than 20/40 bilaterally, episodic incapacity, or rest requirements.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for dry eye syndrome have not been met prior to December 10, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.84a, DC 6099-6009, 6071-6079 (2008).

2. The criteria for an initial 20 percent disability rating, but no greater, have been met from December 10, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.75-4.79, DC 6025 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for dry eye syndrome.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Additionally, a review of the record demonstrates that the Veteran's claim has been considered under the earlier and revised rating criteria for disabilities of the eyes, and the Veteran was made aware of the changes in the October 2009 rating decision which implemented the Board's grant of service connection.  The claim for an increased initial disability rating was subsequently readjudicated in an April 2010 Statement of the Case.  The Board notes that although the Veteran's claim for an increased initial evaluation for dry eyes was not granted in full in the October 2014 rating decision, the AOJ did not issue a Supplemental Statement of the Case, as directed in the Board's April 2014 Remand.  However, as the AOJ did readjudicate the matter, albeit via a rating decision as opposed to an SSOC, the Board finds that the notice and adjudicatory purposes that would have been served by the issuance of an SSOC have been fulfilled, and therefore, there has been substantial compliance with the April 2014 remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  The Board therefore finds that it may proceed with a decision on the merits of the Veteran's claim, with consideration of the original and revised regulations, without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

The Board also finds that VA's duty to assist has been satisfied.  VA and private treatment records, as well as lay statements from the Veteran, have been associated with the file.  The Veteran was also afforded the opportunity to present testimony at a hearing before the Board.  The Veteran has at no time referenced outstanding records which have not already been sought that he wanted VA to obtain or that he felt were relevant to the claim.

The Veteran has also been provided with VA examinations with respect to his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Pursuant to the Board's April 2014 remand directives, the Veteran was provided with an additional VA examination, in June 2014, to assess the current severity and manifestations of the Veteran's service-connected eye disability.  The VA examiner noted review of the Veteran's claims file, personally interviewed and examined the Veteran, and provided the information necessary to evaluate his service-connected eye disability under the applicable rating criteria.  The examination report documents the results of a Snellen's test, including corrected and uncorrected visual acuity for distance and near vision.  The examiner further addressed the types and severity of symptoms and conditions from which the Veteran suffered, and additionally specifically addressed whether the Veteran's service-connected eye disability resulted in active pathology during the appeal period and/or resulted in pain or incapacity, as required by the Board's remand instructions.  The Board therefore finds the VA examination report to be adequate, and further finds that it is in substantial compliance with the Board's remand directives.  Therefore, further remand on this basis is not necessary.  See Dyment, 13 Vet. App. at 146-47.  

Additionally, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's eye disability since the Veteran was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) . As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

II.  Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.   


III.  Dry Eye Syndrome

The Veteran contends that he is entitled to an increased initial disability rating for his service connected eye disability, currently evaluated as dry eye syndrome under 38 C.F.R. § 4.84a, DC 6099-6009 with an evaluation of 10 percent from December 4, 2002 to June 4, 2014 and as disorders of the lacrimal apparatus under 38 C.F.R. § 4.78, DC 6025 with an evaluation of 20 percent from June 5, 2014.  

The Veteran initially filed a claim for entitlement to service connection for dry eye syndrome on December 4, 2002, and the current appeal concerns the initial disability rating assigned by the AOJ following the Board's grant of service connection in April 2009.  The relevant appeal period therefore begins on December 4, 2002.  During the pendency of this appeal, however, the regulations related to eye disabilities were amended and renumbered, effective December 10, 2008.  See 73 Fed. Reg. 66,554  (Nov. 10, 2008).  It is significant to note that this amendment revised DC 6025 (now identified as disorders of the lacrimal apparatus) and added DC 6037 (pinguecula, which is evaluated based upon disfigurement).  

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327  (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7- 2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  

The Rating Schedule, prior to December 10, 2008, did not contain a specific diagnostic code for dry eye syndrome.  However, where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  In this case, the AOJ determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.84a , DC 6009, unhealed eye injury.  The code specified that such disability, in chronic form, was to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology was to be 10 percent.

Pre-amendment DC 6015 indicated that benign new growths (eyeball and adnexa, other than superficial) were to be rated on impaired vision, with a minimum evaluation of 10 percent.  If the benign growths were healed, they were to be rated on their residuals.

Pre-amendment DC 6025 calls for a 20 percent evaluation for bilateral epiphora (lacrimal duct, interference with, from any cause) and a 10 percent evaluation for unilateral epiphora.  Epiphora is defined as an abnormal overflow of tears down the cheek, mainly due to stricture of the lacrimal passages.  Dorland's Illustrated Medical Dictionary 634 (32d ed. 2012).

Following amendment of the regulations concerning diseases of the eye, DC 6009 for unhealed eye injury no longer involved evaluations for periods of active pathology and pain, but instead was to be evaluated on the basis of either visual impairment due to the particular condition, or on incapacitating episodes, only, whichever resulted in a higher evaluation.

Although the specific numerical designations for the diagnostic codes regarding impairment of visual acuity were changed by the November 2008 amendment, the criteria, remained the same.  For reference, impairment of visual acuity not involving anatomical loss of an eye or blindness in one eye, having only light perception, is covered under 38 C.F.R. § 4.84a, DC 6071-79 in the pre-amendment regulations and under 38 C.F.R. § 4.78, DC 6065-6066 in the revised regulations.  Of relevance to this case, the regulations call for the following evaluations when considering corrected distance vision for each eye: noncompensable rating for 20/40 vision in each eye; 10 percent for 20/50 in one eye and 20/40 or 20/50 in the other or 20/70 in one eye and 20/40 in the other; 20 percent for 20/70 in one eye and 20/50 in the other, 20/100 in one eye and 20/50 in the other, 20/200 in one eye and 20/40 in the other, or 15/200 in one eye and 20/40 in the other; and 30 percent for 20/70 in both eyes, 20/100 in one eye and 20/70 in the other, 20/200 in one eye and 20/50 in the other, 15/200 in one eye and 20/50 in the other, or 10/200 in one eye and 20/40 in the other.

The Note for General Rating Formula for diagnostic codes 6000 through 6009 indicates that for VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

Revised DC 6025 now covers all disorders of the lacrimal apparatus (epiphora, dacryocystitis, etc...).  Bilateral involvement is evaluated as 20 percent disabling and unilateral involvement as 10 percent disabling.

The revised schedule also added DC 6037 for pinguecula, to be evaluated based on disfigurement according to DC 7800.

IV.  Background and Analysis

A.  Prior to December 10, 2008

An October 2003 letter from a private optometrist stated that the Veteran had been a patient of the clinic since September 1999 and that he had stated during many of his evaluations that both eyes had been painful and irritated, manifested a foreign body sensation, and been dry, with the left more symptomatic than the right.  Examinations revealed bilateral pingueculae (a growth on the conjunctiva of each eye) and a tear level for each eye that was below normal levels, substantiating the Veteran's complaint of dry eye.  Punctal plugs had been inserted into the orifices of the left eye to decrease the outflow of tears, and artificial tears, steroids, and allergy drops were used to decrease symptomatology.  The optometrist noted that the Veteran had maintained excellent vision, 20/20 in each eye, throughout the four years they had examined him, and there were no ocular abnormalities internally for either eye.

A July 2004 VA comprehensive assessment note documents the Veteran's request for an ophthalmological referral for dry eyes and blurry vision, which he stated he had for several years.  The physician assessed dry eyes, and noted a plan to order artificial tears and refer to ophthalmology for multiple eye problems.

A November 2004 letter from a physician with the Veteran's private eye clinic stated that the Veteran had chronic signs and symptoms of moderate to severe dry eye disease in his left eye, which required frequent office visits and multiple medications to treat, noting that despite maximum medical treatment, he remained quite symptomatic.  The physician wrote that the Veteran's symptoms were exacerbated by his employment, which required him to work in a freezer for long periods of time.

The Veteran was provided with a VA examination with regard to his claim for entitlement to service connection for dry eye syndrome in April 2008.  The Veteran complained of occasional eye burning bilaterally.  He denied diplopia or other visual complaints.  The examiner noted review of the claims file, a prior history of dry eye syndrome, both eyes, and current treatment with medicated eye drops.  Distance visual acuity with and without correction was recorded at 20/20 for both eyes with near visual acuity recorded at 20/40 bilaterally without correction and at 20/20 bilaterally with correction.  On slit lamp exam, lids, lashes and lacrimal were within normal limits for the right eye, with punctal plug in the punctum of the left lower lid with superior punctum scarred from previous cautery and a scar on the lateral left eyelid.  The report further states that conjunctiva was quiet, cornea was clear, anterior chamber was deep/quiet, iris was within normal limits, and iris was within normal limits bilaterally.  The Veteran was assessed with dry eye syndrome bilaterally, with a plan documented to continue Alamast and artificial tears as prescribed by the outside physician.  The examiner noted that there is no plastic lens in the eye and no evidence of iritis or left eye vision loss, with both eyes seeing 20/20.  

Prior to December 10, 2008, only the pre-amendment eye regulations are for application.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  In considering the evidence of record under the pre-amendment regulations, the Board finds that the Veteran's service-connected dry eye syndrome does not warrant a disability rating in excess of 10 percent under the old rating criteria.  Rated by analogy as an unhealed injury of the eyes, the rating schedule calls for a rating between 10 percent to 100 percent based on impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.   Prior to December 10, 2008, the evidence clearly demonstrates that the Veteran's bilateral dry eye syndrome was in a state of "active pathology."  A minimum 10 percent rating for "active pathology" is therefore warranted under the applicable former version of DC 6009.  

The Board finds, however, that the weight of the evidence does not support an award in excess of 10 percent under the pre-amendment eye regulations relating to an unhealed eye injury, as the currently-assigned 10 percent rating for active pathology contemplates the Veteran's complaints of pain and irritation of the eyes, described to the April 2008 examiner as occasional burning.  At no time prior to December 10, 2008 has the Veteran's corrected distance vision been worse than 20/40 bilaterally, let alone been impaired to an extent which would warrant a 30 percent evaluation under 38 C.F.R. § 4.84a, DC 6071-79.  Although the Veteran complained of blurry vision in July 2004 to a VA physician, the Board finds more persuasive the objective reports of vision testing from October 2003 demonstrating 20/20 vision and from April 2008 showing 20/20 distance vision with 20/40 uncorrected near vision, which the Board notes could account for the "blurriness" described.  There is also no indication that the Veteran's dry eye syndrome has resulted in visual field loss, rest-requirements, or episodic incapacity.  Additionally, although the Veteran's symptoms were described by a November 2004 physician as showing moderate to severe dry eye disease in his left eye, and an October 2003 treatment record noted that the Veteran reported pain and irritation for his eyes at several office visits, the Board does not find that this rises to a level which would warrant an evaluation of greater than 10 percent for pain under DC 6009, particularly considering the lack of documented objective evidence of irritation in the treatment records or VA examination.  The Board also notes that the Veteran's symptoms of dry eyes/lower than normal tear levels and any discomfort resulting from such has already been considering in the rating assigned for "active pathology" of dry eye syndrome, and the Board finds that a higher evaluation on the basis of pain, beyond that already assigned for active pathology, would be improper without additional evidence demonstrating some degree of functional impairment resulting from said pain.  As such evidence has not been presented, a 10 percent rating, but no higher, is found warranted for the Veteran's bilateral dry eye syndrome under the pre-amendment regulations, prior to December 10, 2008.  

Finally, the Board notes that the Veteran has been diagnosed with bilateral pingueculae, yellow bumps on the eye caused by thickening of the conjunctiva that covers the white of the eyes.  In December 2002, the Veteran filed a claim for entitlement to service connection for dry eye syndrome, and service connection for dry eye syndrome was granted by the Board in an April 2009 decision.  The Veteran has not asserted that his bilateral pingueculae should be awarded service connection secondary to his service-connected "disorders of lacrimal apparatus"/dry eye syndrome, and a June 2014 VA examination report, the only evidence of record speaking to the etiology of the pingueculae, states that the pingueculae are incidental to his dry eye syndrome.  Therefore, the Board finds that the Veteran has not raised a claim for, and the evidence does not independently demonstrate, entitlement to service connection for his bilateral pingueculae.  Therefore, awarding a separate rating for the pingueculae at this time would be inappropriate.

B.  December 10, 2008 to Present

In the Veteran's December 2009 Notice of Disagreement with the rating assigned for his bilateral dry eye syndrome, the Veteran stated that the pain in both eyes was becoming worse and more aggressive.  On his April 2010 substantive appeal, the Veteran stated that  he was unable to read without reading glasses, and that he believed his rating should be higher because his dry eye syndrome was radiation-related, and because only he can truly be aware of the extent of his pain and suffering.

A November 2012 VA ophthalmology treatment record notes that the Veteran's chief reason for the visit was the need for new glasses.  On examination, the Veteran was shown to have uncorrected visual acuity of 20/50 bilaterally.  He was also found to have normal confrontation visual field bilaterally.  External examination of the eyes demonstrated the following: lids which were normal for age, other than a plug in the lower left eyelid; pupils which were equal, round, and reactive to light, without afferent pupillary defect; normal adnexa; orthophoria muscle balance; and extraocular movements intact.  Anterior segment examination was normal throughout, including normal conjunctiva bilaterally.  Fundus examination further did not reveal any abnormalities.  The physician recorded an impression of dry eye and bilateral presbyopia, recommending increasing the use of the eyedrops to at least four times daily and giving the Veteran glasses.

The Veteran was provided with an eye examination in November 2013, and the relevant Disability Based Questionnaire (DBQ) has been associated with the claims file.  It was not indicated whether the examiner reviewed the claims file.  The examiner noted that the Veteran had been diagnosed with dry eye syndrome, with an onset of symptoms in 2003.  The Veteran reported dryness in his eyes beginning 10 years prior, and having a punctal plug put in the left inferior canaliculus.  The condition had deteriorated and required daily use of artificial tears.  On physical examination, uncorrected distance, corrected distance, and corrected near vision were all recorded as 20/40 or better bilaterally, and uncorrected near vision was recorded as 20/50 for the right eye and 20/70 for the left eye.  The examiner noted that the Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  Visual field testing was not performed.  On examination, pupils were round and reactive to light, without an afferent pupillary defect present.  No corneal irregularity resulting in severe irregular astigmatism, diplopia, visual field defect (or condition that may result in visual field defect) was noted, and tonometry performed using Goldmann applanation demonstrated eye pressure of 20 bilaterally.  Slit lam and external eye examination showed all of the following to be normal: bilateral lids/lashes, conjunctiva/sclera, cornea, anterior chamber, iris, and lens.  Internal eye exam revealed fundus which was normal bilaterally.  The Veteran was not noted to have anatomical loss of eyelids, brows, or lashes, lacrimal gland and lid disorders, ptosis, conjunctivitis and other conjunctival conditions, corneal conditions, cataract and other lens conditions, inflammatory eye conditions and/or injuries, glaucoma, optic neuropathy and other disc conditions, retinal conditions, neurologic eye conditions, tumors and neoplasms, or other eye conditions.  The examiner additionally found that the Veteran did not have scarring or disfigurement and that the Veteran did not have any incapacitating episodes during the past 12 months attributable to any eye condition.  It was noted that the Veteran's eye condition did not impact his ability to work.  Finally, the examiner noted that the Veteran's condition was active, and that he had objective signs of a dry eye syndrome. 

Pursuant to the Board's April 2014 remand instruction, the Veteran was provided with an additional VA eye examination in June 2014.  The examination report notes review of the claims file, and diagnoses were provided of bilateral dry eyes, diagnosed in 1999, bilateral pinguecula, diagnosed in 1999, and bilateral blepharitis, diagnosed June 2014.  The Veteran reported matter buildup in both eyes in the mornings, and use of artificial tears four times daily, but no lubricating ointment or other eye treatment.  The Veteran complained of some mild swelling above the left eyebrow.  On physical examination, visual acuity of 20/40 or better was recorded for uncorrected distance, corrected distance, and corrected near vision bilaterally and 20/70 bilaterally for uncorrected near vision.  The Veteran was found to not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  Pupil diameter was 3 mm bilaterally and pupils were round and reactive to light, without an afferent pupillary defect.  There was not corneal irregularity resulting in severe irregular astigmatism or diplopia.  Tonometry performed with tonopen test recorded right eye pressure of 14 and left eye pressure of 12.  Slit lamp examination demonstrated prominent meibomian gland secretions bilaterally, with closed superior punctum from a prior cautery treatment with punctal plug in place in the lower punctum of the left eye.  Conjunctiva/sclera was also noted to be abnormal, with small, uninflamed pinguecula noted bilaterally.  Cornea, anterior chamber, iris, and lens were all found to be normal bilaterally.  Internal eye examination showed the fundus to be normal bilaterally.  Visual field testing was not performed, and the examiner stated that the Veteran did not have a visual field defect or condition that may result in visual field defect.  The examiner found that the Veteran had lacrimal gland and lid disorders bilaterally, including dry eye and blepharitis, as well as a conjunctival condition bilaterally of pinguecula.  The lacrimal/lid condition was found to not cause scarring or disfigurement and the pinguecula did not result in a decrease in visual acuity, other visual impairment, or result in scarring or disfigurement.  The Veteran did not have incapacitating episodes due to any eye condition in the past 12 months.  

Under the remarks section of the examination report, the examiner stated that the Veteran displays mild decrease of his tear film on each eye, but that there is no corneal staining and the corneal reflex and integrity is excellent, with excellent corrected visual acuities.  He found that the condition is a chronic one, but there is no active pathology in the way of corneal changes.  The examiner concluded that there were no findings on examination to result in the Veteran needing rest-requirements nor causing episodes of incapacity, and the Veteran did not exhibit any cornea staining or changes which would result from corneal surface breakdown, which causes significant pain and/or decrease in vision or visual function.  He stated that there were no findings on the examination that would suggest the Veteran would be having pain from his dry eye syndrome.  Regarding the Veteran's blepharitis, the examiner stated that the condition is a result of inflammation of the eye lid glands that results in matter buildup, especially in the mornings.  He stated that the Veteran's condition is mild in both eyes and the fact that the Veteran has dry eyes may make the matter worse.  Finally, the examiner stated that pinguecula is a common, benign, yellowish growth that forms on the conjunctiva, and noted that the Veteran had these diagnosed in the past.  At the time of the examination, they were not found to be inflamed or to cause pain or any other eye symptom.  The examiner concluded that the pinguecula was incidental to the dry eye condition.

The Veteran previously was awarded a 10 percent evaluation for dry eye syndrome under the pre-revision regulations prior to June 5, 2014, the date of the most-recent VA examination, and 20 percent under the revised code for a bilateral disorder of the lacrimal apparatus from June 5, 2014.  

In considering the evidence of record under the pre-amendment regulations, the Board finds that the Veteran's service-connected dry eye syndrome warrants a disability rating of 20 percent, but no higher, under the revised rating criteria from the effective date of the revision, December 10, 2008.  The revised DC 6025 covers all disorders of the lacrimal apparatus (epiphora, dacryocystitis, etc...), with bilateral involvement warranting a 20 percent disability rating.  Although the November 2013 DBQ stated that the Veteran did not have any disorders of the lashes, lacrimal gland or lids, the Board notes that the June 2014 examiner classified the Veteran's dry eye syndrome as a disorder of the lacrimal apparatus.  As the November 2013 examiner did not provide an alternate classification or discussion of the medical processes resulting in the Veteran's dry eyes, the Board will afford the Veteran the benefit of the doubt in finding that his condition would appropriately be classified as a disorder of the lacrimal apparatus throughout the duration of the appeal period.  However, as the pre-revision rating schedule did not have a diagnostic code which would reasonably encompass all lacrimal disorders, other than "unhealed eye injury," the 20 percent evaluation warranted under revised DC 6025 may only be granted back to the effective date of the regulation revision, December 10, 2008.

The Board finds that the weight of the evidence is against a finding that the Veteran's dry eye syndrome warrants a disability rating in excess of 20 percent from December 10, 2008, under either the previous or revised version of the relevant regulations.  At no time from December 10, 2008 to the present has the Veteran's corrected distance vision been worse than 20/40 bilaterally, let alone been impaired to an extent which would warrant a 30 percent evaluation under 38 C.F.R. § 4.84a, DC 6071-79 (2008) or 38 C.F.R. § 38 C.F.R. § 4.78, DC 6065-6066.  There is also no indication that the Veteran's dry eye syndrome has resulted in visual field loss, rest-requirements, or episodic incapacity, as specifically noted in the June 2014 VA examination.  

Additionally, although the Veteran is competent to report that the pain related to his dry eye syndrome had increased in severity, the Board does not find that this rises to a level which would warrant an evaluation of greater than a 10 percent evaluation for pain under DC 6009 to be combined with a 10 percent evaluation for continuous active pathology, particularly considering the lack of documented objective evidence of irritation in the treatment records or VA examination.  In particular, the June 2014 VA examiner specifically explained that dry eye syndrome can cause significant pain and/or decrease in vision or visual function when the cornea surface breaks down, which would be exhibited by cornea staining and irregular cornea surface visible on examination, but that the Veteran did not exhibit any of these or other corneal changes.  The Board also notes that the Veteran's symptoms of dry eyes/lower than normal tear levels and any discomfort resulting from such has already been considering in the rating assigned for "active pathology" of dry eye syndrome, and the Board finds that an additional 20 percent evaluation on the basis of pain, beyond that already assigned for active pathology, would be improper without additional evidence demonstrating some degree of functional impairment resulting from said pain.  As such evidence has not been presented, the record does not demonstrate a disability picture which warrants a rating in excess of 20 percent under the pre-revision criteria.  

In so finding, the Board has considered whether additional or greater evaluations are warranted other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).   However, the Veteran's service-connected dry eye disorder has not manifested in eye tuberculosis, localized scars, atrophy, or irregularities of the retina, glaucoma, malignant growths, nystagmus, trachomatous conjunctivitis, ptosis, ectropion, entropion, lagophthalmos, loss of eyebrows, eyelashes, or eyelids, epiphora (excessive tearing from interference with the lacrimal duct), neuritis, cataract, aphakia, paralysis of accommodation, dislocation of crystalline lens, or keratoconus.  See 38 C.F.R. § 4.84a, DC 6010-14, 6016-6035.  Although pinguecula could potentially be evaluated under DC 6015 as a benign growth, as noted previously, service connection for this condition has not been granted, the Veteran has not asserted entitlement to service connection for this condition, and the record does not otherwise indicate that it is a manifestation of the Veteran's dry eye syndrome.  Therefore, entitlement to a separate or increased evaluation on that basis has not been demonstrated.

The Board further finds that a disability rating greater than 20 percent is also not warranted under the revised criteria, as laid out in 38 C.F.R. § 4.78.  As noted above, the only evidence of record regarding the Veteran's pinguecula, the June 2014 VA examination report, states that the conjunctival condition is incidental/unrelated to his service-connected dry eye syndrome.  Nevertheless, as DC 6037 specifies that pinguecula is to be evaluated based on disfigurement, and the VA examination reports document no disfigurement resulting from the Veteran's eye conditions, a separate schedular evaluation would be unavailable on this basis, even were the pinguecula currently service-connected.  20 percent is the maximum schedular evaluation available for disorders of the lacrimal apparatus.  Although the Veteran's blepharitis has not specifically been granted service connection, the Board notes that the June 2014 examiner classified the blepharitis as a lacrimal disorder, and were it to be service-connected, it would not result in a greater schedular disability rating, as the pre- and post-revision criteria only contain diagnostic codes relating to the eyelid specifically in terms of partial or complete loss of eyelid, and the Veteran is already evaluated under the maximum schedular disability rating for disorders of the lacrimal apparatus.  

The Boards has further considered whether separate or greater evaluations may be awarded on the basis of the other diagnostic codes listed under the revised schedule for diseases of the eye, but, as noted above, the evidence does not demonstrate that the Veteran's dry eye syndrome has manifested in any of these disorders.  See 38 C.F.R. § 4.78, DC 6010-24, 6026-6036. 

Therefore, the Board concludes that the weight of the evidence establishes that the Veteran's service-connected dry eye syndrome warrants a 20 percent disability rating, but no greater, from December 10, 2008.  The Board has considered the Veteran's statements that a higher rating is warranted because of his subjectively-experienced increase in pain, worsening near vision requiring reading glasses, and his contention that his dry eye syndrome is "radiation-related."  As an initial matter, regardless of whether the Veteran's dry eye syndrome was a result of radiation exposure, the rating schedule is based on the severity and manifestations of disability and their resulting impairment, not the cause of said disabilities.  The schedule does not include any code or provisions for an additional or higher disability rating due to an etiology involving exposure to radiation.  Additionally, although the evidence does demonstrate that the Veteran's near vision worsened during the appeal period, and he was prescribed reading glasses, the applicable ratings pertaining to impaired visual acuity are based on impairment of corrected distance vision or comparisons of corrected distance and near vision.  As all of the medical evidence of record demonstrates that both the Veteran's corrected near and distance vision have been 20/40 or greater throughout the appeal period, an increased evaluation is not warranted on this basis.  Finally, while  the Veteran is certainly competent to report his subjectively-experienced symptoms, including increased pain, the Board has considered said pain in its analysis above, but does not find that it rises to such a level or results in such impairment as to warrant an evaluation in excess of 20 percent under pre-revision DC 6009.  The post-revision criteria for the eye do not award higher ratings on the basis of increased pain.

The Board finds the VA examination reports and ophthalmological testing recorded in the private treatment records to represent the most probative evidence of record, as it was based on examination and interview of the Veteran, and represents competent evidence regarding the medical processes involved with the Veteran's service-connected dry eyes.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (describing some diagnoses involving complex medical principles and considerations as not within the competence of a layperson to diagnose).  Although the Board finds the Veteran's descriptions of eye pain to be credible, as discussed above, the Board does not find the described pain, alone, to warrant an evaluation beyond the 20 percent already assigned.  Therefore, a preponderance of the evidence is against a finding that an evaluation in excess of 20 percent is warranted for dry eye syndrome/disorders of the lacrimal apparatus from December 10, 2008.  

As the Board finds that the weight of the evidence is against a finding of entitlement to an evaluation in excess of 10 percent prior to December 10, 2008, and in excess of 20 percent thereafter, there is no reasonable doubt to be resolved, and therefore the claim must be denied to that extent.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

C.  Extraschedular Considerations

In reaching the above conclusions, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's dry eye syndrome is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the dry eye syndrome/disorders of the lacrimal apparatus are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the applicable diagnostic codes, but the disabilities are not productive of such manifestations.  The evidence demonstrates that the Veteran's dry eye syndrome has manifested in lower-than-normal tear levels, discomfort, pain/burning sensation, and occasional foreign body sensation.  The Veteran's uncorrected near vision also underwent a decline during the appeal period, and the Veteran described having blurred vision to a VA treatment provider.  The Board finds that these symptoms and outcomes are neither exceptional nor unusual and are sufficiently contemplated by the rating criteria.  The pre-amendment rating criteria for the eye specifically provides for consideration of pain and periods of active pathology related to unhealed eye injuries, with a broad range of disability ratings available due to resulting limitations, but the Veteran's described pain has not been shown to result in such functional impairment.  Additionally, although the Veteran has been awarded the highest available evaluation for bilateral disorder of the lacrimal apparatus under the revised regulation, greater evaluations are available were the disorders manifest in limited visual acuity or visual field or resulting in rest-requirements or incapacity.  As such, it cannot be said that the available schedular evaluations for the Veteran's dry eye syndrome, classified as a disorder of the lacrimal apparatus, are inadequate. 

Based on the foregoing, the Board finds that the requirements for extraschedular evaluation for the Veteran's service-connected dry eye syndrome/disorders of the lacrimal apparatus, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also notes that the Veteran currently also has a left ankle disability which has been service-connected.   Under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not been adequately covered by the rating criteria for each individual condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected dry eye syndrome/disorders of the lacrimal apparatus, either alone or in combination with other service-connected disabilities, renders him unable to obtain or maintain substantially gainful employment.  Although the Veteran has described his occupation involving significant time spent in a freezer as exacerbating his dry eye syndrome, he gave no indication that he was rendered unable to work by this service-connected disability, either alone or in combination with other service-connected disability.  Accordingly, the Board concludes that a claim for TDIU has not been raised in connection with his claim for entitlement to an increased initial rating for bilateral dry eyes/disorders of the lacrimal apparatus. 

 
ORDER

Entitlement to an initial disability rating in excess of 10 percent, prior to December 10, 2008, is denied.

Entitlement to an initial disability rating of 20 percent, but no greater, is granted effective December 10, 2008.


REMAND

Reasons for Remand: To provide the Veteran with a supplemental medical opinion, ensure compliance with prior remand directives, and to issue a Statement of the Case.  

In its April 2014 Remand, the Board directed that the Veteran be provided with a supplemental VA medical opinion regarding his claim for entitlement to service connection for right ear hearing loss, in part, to address the Veteran's assertion that his right ear hearing loss was etiologically related to his in-service exposure to non-ionizing radiation through his work as a Hawk FC Crewman.  A supplemental VA opinion was provided in July 2014 by an audiologist, who provided a detailed opinion with regard to the likelihood that the Veteran's right ear hearing loss was etiologically related to his in-service noise exposure.  The medical report, however, included a statement that the audiologist could not comment on the radiation exposure and its potential relationship to the Veteran's otosclerosis as this falls outside the audiologist's scope of practice.  The audiologist stated that the Veteran would need to be evaluated by an ENT (ear, nose, and throat) physician and to have an opinion rendered by an ENT specialist.  

Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As no opinion has yet been provided regarding the likelihood of an etiological relationship between the Veteran's right ear hearing loss and exposure to non-ionizing radiation in service, there has not been substantial compliance with the Board's prior remand instructions and further development is needed.  On remand, the AOJ should forward the Veteran's file to an ENT physician, or other appropriate specialist, in order to provide the Veteran with an adequate medical opinion and ensure compliance with prior remand directives.

In a September 2014 rating decision, the Atlanta RO awarded an increased evaluation of 10 percent for the Veteran's service-connected avulsion fracture left ankle, status post left ankle sprain, effective November 6, 2013, and denied the Veteran's claims for entitlement to service connection for hypertension and posttraumatic stress disorder (PTSD).  The Veteran filed a Notice of Disagreement in December 2014, disagreeing with the denials of service connection and the rating assigned and effective date granted for the increase awarded for the left ankle disability.  The Veteran further indicated that he was requesting review under the Decision Review Officer (DRO) process.  No Statement of the Case (SOC) has yet been issued for the appeal of these issues.

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As adjudicative action on the appeal seeking service connection for hypertension and an acquired psychiatric disorder to include PTSD and an increased disability rating and effective date earlier than November 6, 2013 for the grant of an increased evaluation for service-connected avulsion fracture of left ankle, status post left ankle sprain have not yet been taken, the issues must be remanded for the issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the claims are REMANDED for the following action:

1.  After conducting any additional development deemed necessary, have a Decision Review Officer conduct a de novo review and readjudicate the claims for entitlement to service connection for hypertension and an acquired psychiatric disorder, to include posttraumatic stress disorder, and entitlement to an increased disability rating and effective date earlier than November 6, 2013 for the grant of an increased evaluation for service-connected avulsion fracture of left ankle, status post left ankle sprain, and issue a Statement of the Case addressing the issues.  The Veteran should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect these issues.  

2.  Refer the Veteran's claims file to an ENT specialist, or another suitably qualified specialist, for a supplemental opinion regarding the etiology of the Veteran's hearing loss.  The Veteran's claims file, electronic records, and a copy of this remand must be made available to the audiologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the audiologist.

The audiologist should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current bilateral hearing loss which was caused by or is related to the Veteran's exposure to radar/non-ionizing radiation while performing preventative maintenance and crew drills as part of a HAWK missile unit.  The Veteran has asserted that the radiation exposure caused and/or negatively affected his otosclerosis and subsequent hearing loss. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The complete rationale for all opinions expressed must be set forth in the examination report.  However, if the reviewer cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

If, after review of the file, the specialist determines that another VA examination is necessary in order to adequately respond to this inquiry, such must be scheduled and the Veteran must be notified.  Should the reviewer determine that he/she is not qualified to provide an opinion on the aforementioned question, they should so indicate and further indicate who/what specialty might be able to provide such an opinion.  Should this occur, the AOJ should forward the claims file to an individual with the indicated specialty in order to provide the Veteran with a medical opinion.

3.  Thereafter, conduct any additional development deemed necessary then readjudicate the Veteran's claim for entitlement to service connection for right ear hearing loss in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


